Case 2:19-cv-07593-AB-FFM Document 14 Filed 11/12/19 Pageiof1 Page ID#:51

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER:

 

Carmen John Perri,
2:19-cv-07593-AB (FFMx)

v. Plaintiff(s)

 

Anant Koomthong et al., NOTICE OF

MEDIATION DATE

Defendant(s)-

 

 

YOU ARE HEREBY NOTIFIED THAT THE PANEL MEDIATOR HAS SCHEDULED A MEDIATION
IN THE ABOVE-CAPTIONED CASE

for December 17, 2019 at 11:00 [vjam./ [ |p.m.

 

LOCATION: U.S. District Courthouse, 350 W. 1st Street, ADR Office, Los Angeles, CA 90012.

 

Court-ordered completion date.

 

 

The mediation session must be completed and an ADR-03 Report must be filed on or before the |

 

Continuances are not favored and can only be granted by the Mediator up to the Court-ordered completion

date. Absent extraordinary circumstances, parties cannot request a continuance within three (3) business
days of a scheduled mediation.

 

 

 

 

Dated: November 12,2019 _ Panel Mediator: Lee L. Blackman
Address: 9750 E Spring Hill Place
Tucson, AZ 85749
LLB@BLACKMANADR.COM
Phone: 310-346-6926

 

 

ADR-13 (01/12) NOTICE OF MEDIATION DATE Page 1 of 1
